IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE

           ELLEN PATTY SIEBER v. TOWN OF OLIVER SPRINGS,

                     Direct Appeal from the Circuit Court for Roane County
                            No. 11627, Hon. Russell Simmons, Judge,



                      No. E1999-01228-COA-R3-CV - Decided May 8, 2000




                                     CONCURRING OPINION


Judge Franks.

               The majority affirms the Trial Judge’s summary dismissal of plaintiff’s action, and
I concur in the affirmance of the dismissal on the basis that plaintiff was either estopped or has
waived her right to maintain this action.

                It is not disputed that plaintiff signed a letter of resignation in return for the right to
draw unemployment compensation, and she only brought this action after she had received all of her
unemployment compensation benefits. These benefits were a consideration for her negotiated
agreement to resign, and I find no basis in the record to go behind this contract between the parties,
or the necessity to otherwise discuss the elements of her alleged cause of action.